Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 4/1/2021.
Claims 1, 21, and 27 have been amended.
Claims 2-4, 8, 11-13, 24, and 25 have been cancelled.
No claims have been added.
Claims 1, 5-7, 9, 10, 14-23, and 26-29 are pending. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 was previously cancelled but now includes new material and an incorrect status identifier.  As the claim was previously cancelled, Applicant cannot re-introduce it.  The material of claim 11 will be treated as cancelled and not considered in this office action.  If applicant wishes to include that material in the claims, Applicant can provide a new claim with a new claim number in the next response. Applicant has failed to respond to this objection, as provided in the previous office action.  This is the second notice. Failure to address this objection will result in a notice of non-responsiveness being mailed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 9, 10, 14-23, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1) and/or a system and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite receiving requests for portfolio objects; automatically categorizing the portfolio objects based on the request; receiving information related to the portfolio objects from other entities; receiving requests for and generating portfolios based on the collected portfolio object information and creating/saving certificates; using user information for matching users to resources offered by providers (such as scholarships or experts); receiving requests for inviting experts; and presenting, approving, and associating experts.  These elements, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior and/or social activities to carry out a traditionally paper-based process (i.e., scrapbooking using pre-made page ideas or templates), if not one “where members can enter information manually” (i.e., a mental process). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which represents certain methods of organizing human activity and/or a mental process.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer to perform “receiving”, “associating”, “presenting”, and “generating” steps (computer-implemented method). The computer used in these steps 
– A social network system. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than hosts the members who interact with the system.
– A user interface module for receiving data. The interface module used in these steps is recited at a high-level of generality (i.e., as a generic interface for performing a generic computer functions of collecting and transmitting data).
– A portfolio module to perform “associating” and “generating” steps. The portfolio module used in these steps is recited at a high-level of generality (i.e., as a generic processor for performing a generic computer functions of analyzing and processing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer 
Claims 5-7, 9, 15-17, 19, 20, 28, and 29 recite further elements related to the use of specific types of data used in various elements of the parent claim(s).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since the types of data do not significantly affect the performance of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5-9, 15-17, 19, 20, 28, and 29 are ineligible.
Claims 10 recite further elements related to specific types of entities and the providing of access to users.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since the specific types of entities do not affect the performance of the claimed invention.  Additionally, providing access to user merely represents additional data transmission activities. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not 
Claims 14 and 26 recite further elements related to a process for inviting and associating “experts” and “mentors” which include further elements for collecting, sending, transmitting, and/or analyzing data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 14 and 26 are ineligible.
Claim 18 recites further elements related to sub-categories.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since the use of sub-categories would not be significantly different than the use of the categories in the parent claim(s) and would merely entail further use of the same categorization techniques.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do 
Claim 21 recites further elements related to specific types of categories.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since the types of categories do not significantly affect the performance of the claimed invention.  Therefore, Claim 21 is ineligible.
Claims 22 and 23 recites further elements related to specific types of users.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since the types of users do not significantly affect the performance of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 22 and 23 are ineligible.

Response to Arguments
Applicant’s arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
receiving information, associating activities and categories, etc. It is not clear how a recommendation for a data item is made without the collection and analysis of data (such as comparing collected data to determine what should be recommended).  This was also addressed in the previous office action, provided here:
Applicant argues that ”…the various hardware elements such as user interface module and/or portfolio module associate..., present.., generate.., which are not mere collection or analysis of information. Therefore, the present claims are not directed to any form of collection or analysis of information, but instead are specifically directed for recommending a recommendation for at least one data item.”.  This is not clear because Applicant does not explain how “collection or analysis of information” is significantly different than “recommending a recommendation for at least one data item”.   The process for making a recommendation is based on activities related to the mere collection or analysis of information (such associate..., present.., generate.., etc.).  Simply reciting that the data processed is a recommendation and/or used for making a recommendation does not differentiate it from the processing activities used in its performance.
generated portfolio and certificate (these are generated based on the collected and processed data).  The provided explanations do not clearly show that a practical application is applied and/or what the practical application is (Applicant describes an extremely broad application of the claims in the art and it is unclear what the practical application actually is).  One non-limiting example is that “directed to the specific application of generating and managing portfolio of 
As discussed in the previous office action: Applicant’s citation to Enfish is unclear because applicant does not discuss or provide any evidence to show how that citations relates to the claims. Again, with respect to Enfish and Diamond vs. Diehr, Applicant has not clearly compared and contrasted the characteristics of the instant application to the findings of the court decisions.  Applicant discusses the decisions, then makes assertions regarding the patentability of the claims, but does not clearly show a comparison or analysis.
Preemption was also addressed in the previous office action, as provided here:
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Applicant argues that “steps are not just routine steps ordinarily performed by a generic computer. Therefore, the present claims are not directed to any form of collection or analysis of information” (page 16).  First, simply not being routine steps ordinarily performed by a generic computer would not inherently render the claimed invention to be not directed to any form of collection or analysis of information.  Simply could not be performed on a generic computer or that it would require a special-purpose computer (see specification at at least [00104], “the hardware device can be any suitable device which can be programmed including e.g. any kind of computer like a server or a personal computer”).
II. Rejection of Claims under 35 U.S.C. §103
The 103 rejections have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: Perkowski et al. (Pub. No. US 2016/0197993 A1), which discloses receiving a request to add a portfolio object including an accomplishment or a journey, associating a category to said portfolio object as chosen by said member, receiving information about one or more events associated with said portfolio object from at least one member on said social network system, requests to generate and generating portfolios; Sutton-Shearer (Pub. No. US 2011/0166941 A1) which discloses automatically generating a certificate associated with an event for one or more members, based on input from an issuing user (in a social network an entity of authority for and/or specific to an event) and including said certificate in said portfolio; Kincart (Pub. No. US 2003/0163402 A1) which discloses automatically matching said member with scholarships provided by participating organizations registered with the social network system based on at least one of the generated user profile and said certificate; Gualin (Pub. No US 2014/0136399 A1) which discloses suggesting a list of experts available as mentors for an event, receiving 
None of the prior art alone or in combination teach(es) the claimed invention as recited in the independent claims including receiving requests to create portfolio objects, receiving information regarding events associated with the portfolio form social network members, generating portfolios for a member based on categories, inviting members who are experts to be a mentor for an event (including presenting, approving and associating the expert with the event), generating certificates related to portfolio events by a mentor or organizer, and matching and recommending scholarships to a member based on the portfolio and certificate, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  

Additional Prior Art Not Relied Upon
Hamrick et al. (Pub. No. US 2011/0035678 A1).  Discloses a system to create collaborative portfolios (including sporting event related) (see at least [0047]; [0048]; [0052]; [0064]-[0067][0075]-[[0077]; Fig. 3; Fig. 10)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S. S./
Examiner, Art Unit 3629
April 15, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624